Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D filed on November 30, 2009 (including additional amendments thereto) with respect to the shares of Common Stock, $0.01 par value, of The Penn Traffic Company.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Date: November 30, 2009 FOXHILL OPPORTUNITY MASTER FUND, L.P. By: Foxhill Opportunity Offshore Fund Ltd., its general partner By: Foxhill Capital Partners, LLC, its investment manager By: /s/ Neil Weiner Name: Neil Weiner Title: Managing Member FOXHILL OPPORTUNITY FUND, L.P. By: Foxhill Capital (GP), LLC, its general partner By: /s/ Neil Weiner Name: Neil Weiner Title: Managing Member FOXHILL OPPORTUNITY OFFSHORE FUND, LTD. By: /s/ Neil Weiner Name: Neil Weiner Title: Managing Member FOXHILL CAPITAL (GP), LLC By: /s/ Neil Weiner Name: Neil Weiner Title: Managing Member FOXHILL CAPITAL PARTNERS, LLC By: /s/ Neil Weiner Name: Neil Weiner Title: Managing Member /s/ Neil Weiner Neil Weiner
